IN THE UNITED SATES DISTRICT COURT
FOR THE NORTHEN DISTRICT OF OHIO
EASTERN DIVISION

SHAWN K. WEILER, CASE NO. 1:17 CV 02226

PLAINTIFF,
JUDGE DONALD C. NUGENT

MAGISTRATE JUDGE
WILLIAM H. BAUGHMAN, JR.

IRS,

MEMORANDUM OPINION

DEFENDANT.

Introduction

This matter is before the Court on the Report and Recommendation of Magistrate Judge
William H. Baughman, Jr. (Docket #23). This matter involves a suit filed by Shawn K. Weiler,
pro se, under 26 U.S.C. § 7422 against the Internal Revenue Service (“IRS”) for alleged
overpayment of taxes. The Magistrate Judge recommends that the Court grant the IRS’s Motion
for Summary Judgment (Docket #17), deny the plaintiff's Motion for Summary Judgment
(Docket #19), and assess sanctions in the amount of $1,000 against Weiler under Rule 11(b)(2)
of the Federal Rules of Civil Procedure for filing a frivolous claim. No objection to the Report

and Recommendation was filed.

Standard of Review for a Magistrate Judge’s Report and Recommendation

The appropriate standard of review by a district court for a magistrate judge’s report and

recommendation depends on whether any timely objections were made to the report. The text of
Rule 72(b) directly states that “[t]he district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b).

However, the text of Rule 72(b) only addresses the review of a magistrate judge’s report
and recommendation to which objections have been made. The Advisory Committee on Civil
Rules has officially commented that when no objections have been properly made, “the court
need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note 1983.

Additionally, the U.S. Supreme Court has stated: “It does not appear that Congress
intended to require district court review of a magistrate judge’s factual or legal conclusions,
under a de novo or any other standard, when neither party objects to those findings.” Thomas v.

Arn, 474 U.S. 140, 150 (1985).

Conclusion

This Court has carefully reviewed the Magistrate Judge’s Report and Recommendation and
has thoroughly considered the record in this case. The Court agrees with the findings set forth
therein and hereby ADOPTS the Report and Recommendation of Magistrate Judge Baughman,
(Docket #23); GRANTS the Motion for Summary Judgment filed by the defendant, (Docket #17)
and DENIES the Motion for Summary Judgment filed by Mr. Weiler, (Docket #19). Further, the
Court agrees with Magistrate Judge Baughman’s finding that Mr. Weiler’s claim in this case is

frivolous and that the filing of this claim violated Rule 11. Imposition of sanctions in the amount
of $1,000 are appropriate in this instance. Accordingly, sanctions of $1,000 are assessed against

Mr. Weiler. payable to the Clerk of Court.

IT IS SO ORDERED.

Nall

DONALD C. NUGE
United States District Fudge

DATED: Mwy 30 2014
